Citation Nr: 0307957	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  98-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to May 1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO.  

The appellant, the veteran's surviving spouse in this case, 
testified at a personal hearing before a Hearing Officer at 
the RO in November 1998.  

In April 2000, the Board found that the appellant had 
presented a well-grounded claim of service connection for the 
cause of the veteran's death based on exposure to ionizing 
radiation and remanded the matter to the RO for additional 
development of the record.  In addition, the Board noted that 
the appellant had asserted exposure to heavy metals in 
service as an alternate theory of service connection for the 
cause of the veteran's death.  



FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
December 1996 with the immediate cause of death listed as 
leukemia, due to or as a consequence of Wegener's 
granulomatosis.  

2.  The Wegener's granulomatosis is shown as likely as not to 
have been caused by the exposure to heavy metals in 
connection with the veteran's extensive period of active 
service.  

3.  The Wegener's granulomatosis, as the underlying cause of 
the veteran's death, is shown to have contributed 
significantly in producing the veteran's demise.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's disability manifested by Wegener's 
granulomatosis was due to disease that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).  

2.  The now service-connected Wegener's granulomatosis 
contributed substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's surviving spouse, the appellant in this case, 
maintains that due to the veteran's in-service exposure to 
heavy metals, he developed Wegener's granulomatosis, which 
ultimately led to the veteran's demise.  

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, and entitlement to DIC, the evidence must show that a 
service-connected disability was either a principal or 
contributory cause of death.  

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2002).  

The veteran's death certificate establishes that he died in 
December 1996, at the age of 59.  According to the 
certificate of death, the cause of the veteran's death was 
leukemia, due to, or as a consequence of Wegener's 
granulomatosis.  At the time of the veteran's death, service 
connection was not established for any disability.  

The veteran had active military service from August 1956 to 
May 1976.  While he was in the military, he served as a 
submarine nuclear plant propulsion operator (electrician).  
His service medical records are negative for any complaints 
or findings of leukemia.  However, a September 1972 
reenlistment radiation physical examination noted that a 
chest x-ray study had revealed small calcifications in both 
parahilar areas plus a larger calcification right para 
tracheal node.  The examiner noted that it was probably old 
healed granulomatous disease, with no acute disease noted.  

Initially, the appellant asserted that the veteran's exposure 
to ionizing radiation during service caused the Wegener's 
granulomatosis and leukemia which ultimately led to the 
veteran's demise.  

In support of her contentions, the appellant submitted a 
private medical opinion from one of the veteran's doctors who 
noted in a February 1998 opinion that the veteran, a patient 
of his, had exposure to radiation while in the military and 
that it was possible that the Wegener's granulomatosis and 
then leukemia had been a delayed manifestation of the 
radiation exposure during service.  

At the November 1998 personal hearing before a Hearing 
Officer at the RO, the appellant testified that the veteran 
had worked in the nuclear field in the military for about 15 
years.  Upon retirement, he did not work in a nuclear 
atmosphere, so his only exposure to radiation would have been 
during service.  

The veteran's private doctor expanded on his opinion 
regarding the veteran's cause of death in another memorandum 
dated in December 1998.  Specifically, the doctor opined 
that, due to the veteran's occupational exposure in the Navy 
to radiation and heavy metals, he had "a strong concern that 
this [might] have contributed to the development of his 
leukemia.  It [might] have also played a role in Wegener's 
granulomatosis, though the etiology of this disease [was] not 
clearly defined."  The doctor added that the veteran was 
exposed to radiation over a number of years while on active 
duty and also had heavy metal exposure.  

Because leukemia is a radiogenic disease as defined by 
38 C.F.R. § 3.311(4)(b)(2), a determination needed to be made 
as to whether the veteran's cause of death from leukemia 
resulted from exposure to ionizing radiation.  

As such, the RO referred the case to the Under Secretary for 
Benefits for an advisor medical opinion in February 1999.  
The RO noted that the veteran's DD Form 1141 showed a 
cumulative radiation exposure of 1.434 rem gamma from 
November 23, 1963 to February 6, 1976.  The RO also noted 
that leukemia was a presumptive disease under 38 C.F.R. 
§ 3.309(d) for radiation-exposed veterans, but that based on 
the noted radiation exposure, the veteran was not a 
"radiation-exposed veteran" as defined under that 
regulation.  As such, an opinion as to the likelihood of 
whether the veteran's leukemia resulted from exposure to 
ionizing radiation was necessary.

In response, a VA doctor first noted that the veteran's DD 
Form 1141 appeared to be incomplete so the age at first 
exposure was unclear.  Nonetheless, the doctor reported that 
it was calculated that exposure to 3.48 rads or less at age 
23 provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that 
leukemia appeared 30 or more years after exposure due to 
ionizing radiation.  The doctor opined that it was unlikely 
that the veteran's leukemia could be attributed to exposure 
to ionizing radiation in service.  

In a handwritten statement, the appellant indicated that a 
shipmate of the veteran had informed her that the tools used 
by nuclear power electricians were made of beryllium and 
copper and that exposure to silica, zinc and cadmium was also 
possible.  

The appellant also submitted information, which noted that 
beryllium was used primarily in electronic and nuclear 
technology and that proper ventilation was required to avoid 
berylliosis, a granulomatous disease caused by exposure to 
beryllium.  

In another handwritten statement, received at the RO in 
August 2000, one of the veteran's fellow servicemen reported 
that he served with the veteran on a ship in the nuclear 
engineering division and was aware that the veteran's duties 
involved the use of special non-sparking alloy tools.  

In April 2002, another one of the veteran's private 
physicians submitted a memorandum to the RO regarding the 
veteran's cause of death.  The doctor noted that he had 
treated the veteran for Wegener's granulomatosis from the 
summer of 1992, when he was diagnosed with the disease, until 
his death in 1997.  

The doctor was informed that the veteran was exposed to heavy 
metals as part of his job in the military and, as such, 
opined that, within a reasonable degree of medical certainly, 
the veteran's heavy metal exposure could possibly be related 
to him developing the condition of Wegener's granulomatosis.  

The doctor further noted that there were known environmental 
factors that had been associated with the development with 
connective tissue disease and that there was a major outbreak 
of any occupationally related connective tissue disease 
resembling Scleroderma called the Eosinophilic Myalgia 
Syndrome that was associated with adulterated rapeseed oil.  
The doctor noted several different references that discussed 
the potential possible association between Wegener's 
granulomatosis and heavy metal exposure.  

The doctor concluded that the development of connective 
tissue and vasculitic conditions appeared to result from an 
interplay between genetic and environmental factors, and in 
the veteran's case, it was quite possible that the 
environmental toxins that he was exposed to were possibly 
responsible for the development of his condition.  

Finally, the appellant's representative provided an April 
2003 opinion from a medical consultant specializing in 
internal medicine and occupational medicine at the Washington 
Hospital Center.  The physician reviewed the veteran's claims 
file and pertinent medical records.  

The physician noted that the development of connective tissue 
diseases and vasculitic conditions like Wegener's 
granulomatosis appeared to result from an interplay between 
genetic and environmental factors.  The inhalation of metal 
dust or fume had been associated with granulomatous lung 
diseases like Wegener's granulomatosis.  

The metals that possessed antigenic properties that promoted 
granuloma formation include aluminum, barium, beryllium, 
cobalt, copper, gold, rare earths, titanium and zirconium.  
The doctor noted that the lay statements in the claims file 
confirm that the veteran was exposed to some of these metals.  

The doctor also noted that there was evidence in the claims 
file to suggest that the veteran had been exposed to a dose 
of approximately 1,434 rem of ionizing radiation during his 
military service.  The doctor reported that there was strong 
clinical and epidemiological evidence that high-dose ionizing 
radiation could cause leukemia by inducing DNA damage.  

In addition, the doctor reported that there was also evidence 
that mortality from leukemia was strongly associated with 
cumulative low dose external radiation dose.  In addition, 
she reported that a New Zealand study of acute leukemia in 
electrical workers revealed that there was a significantly 
elevated risk of acute leukemia for electrical workers 
overall.  

In conclusion, the doctor indicated that there was evidence 
to suggest that the veteran, in his role of electrician, was 
exposed to a variety of heavy metals during service.  The 
doctor concurred with the veteran's private doctor's opinion 
of April 2002 that it was more likely than not that his 
occupational exposures predisposed him to developing the 
condition of Wegener's granulomatosis.  

In addition, the doctor also noted that there was literature 
to suggest that leukemia could occur in a setting of 
cumulative low dose radiation.  The doctor also pointed out 
that other exposures like electromagnetic fields had been 
noted to contribute to the increased risk of leukemia.  The 
doctor concluded that the medical literature suggested an 
association between the occupation of electrician and the 
increased risk of developing leukemia.  

Therefore, the physician opined that it was as likely as not 
that the veteran's exposure to heavy metals during service 
contributed to the development of Wegener's granulomatosis, 
the underlying cause of the veteran's death.  In addition, 
the doctor opined that it was as likely as not that the 
veteran's role as electrician in the service was a risk 
factor for the development of leukemia, which caused his 
demise.  The doctor referenced several sources providing a 
rationale for her opinions.  

Based on a review of the evidence, the Board finds that, by 
extending the benefit of the doubt to the appellant in this 
case, the grant of service connection for the cause of the 
veteran's death is warranted.  

Although there is no documented in-service evidence to 
confirm the nature and extent of any heavy metal exposure, 
the Board is persuaded by the submitted lay statements 
indicating exposure to heavy metals and the Washington 
Hospital Center's medical consultant's April 2003 opinion 
that the veteran's Wegener's granulomatosis was likely 
attributable to heavy metal exposure during service.  
It is pertinent to note in this regard that the veteran's MOS 
listed on the DD Form 214 was that of nuclear propulsion 
plant operator.  

While such exposure is not confirmed by the record, it 
appeared to the medical consultant that a likely etiologic 
relationship had existed.  Given the evidence in this case, 
the Board finds that an evidentiary basis for an award of 
service connection has been presented.  

The Board recognizes that the case was referred to the Under 
Secretary for Benefits in January 1999 and that an opinion 
was submitted in February 1999 indicating that based on the 
low levels of radiation exposure, it was unlikely that the 
veteran's leukemia could be attributed to ionizing radiation 
in service.  

However, this opinion was based solely on exposure to 
ionizing radiation, and did not address the issue of exposure 
to heavy metals or other subsequently presented questions.  
In this regard, the Board notes that the medical consultant's 
opinion in April 2003 did note that there was evidence that 
mortality from leukemia was strongly associated with 
cumulative low dose external radiation dose.  

In light of the above, the Board finds that the evidence for 
and against the appellant's claim is in the state of relative 
equipoise.  That is, the Board finds that it is as least as 
likely as not the veteran's exposure to heavy metals in 
service caused the veteran's Wegener's granulomatosis, which 
ultimately led to his demise from leukemia.  Accordingly, the 
Board concludes that service connection for the cause of the 
veteran's death is warranted.   

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In a February 2002 letter, the RO had an opportunity to 
address this new legislation with regard to the appellant's 
claim.  However, as the benefit sought on appeal is granted, 
the appellant is not prejudiced thereby and no further 
assistance in developing the facts pertinent to her claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide her claim properly.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

